For the purpose of giving effect to the conclusions of this Court as stated in its opinions announced December 4, 1967, and March 3, 1969, supplementing the decree entered herein on December 12, 1960, it is ordered, adjudged and decreed as follows:
1. As against the State of Texas, the United States is entitled to—
(a) All the lands, minerals and other natural resources underlying the Gulf of Mexico that are more than three marine leagues gulfward from the present or future coastline as referred to in § 2 (c) of the Submerged Lands Act, 67 Stat. 29, 43 U. S. C. § 1301 (c); and
(b) All the lands, minerals and other natural resources underlying the Gulf of Mexico, more than three geographical miles gulfward from the present or future coastline as referred to in § 2 (c) of the Submerged Lands Act, 43 U. S. C. § 1301 (c), that are gulfward of the following line:
Beginning at a point on the international boundary with Mexico (wherever that boundary may be located), three marine leagues gulfward from the point x = 2,447,033, y= 105,994 (Texas Plane Coordinate System, South Zone), latitude 25°57'05.90" N., longitude 97°08'22.85" W., and proceeding thence northwardly and eastwardly as follows:




*837



*838



*839






*840



*841



*842



*843


The State of Texas is not entitled to any interest in such lands, minerals or resources, and said State, its privies, assigns, lessees and other persons claiming under it are hereby enjoined from interfering with the rights of the United States in such lands, minerals and resources.
2. As against the United States, with the exceptions provided by § 5 of the Submerged Lands Act, 43 U. S. C. § 1313, the State of Texas is entitled to—
(a) All the lands, minerals and other natural resources underlying the Gulf of Mexico, bounded on the south by the international boundary with Mexico and on the east by the western boundary of Louisiana and an extension thereof, that are within three geographical miles from the present or future coastline as referred to in § 2 (c) of the Submerged Lands Act, 43 U. S. C. § 1301 (c); and
(b) All the lands, minerals and other natural resources underlying the Gulf of Mexico, bounded on the south by the international boundary with Mexico and on the east by the western boundary of Louisiana and an extension thereof, less than three marine leagues gulfward from the present or future coastline as referred to in § 2 (c) of the Submerged Lands Act, 43 U. S. C. § 1301 (c), that are landward of the line described in paragraph 1 (b) hereof.
*8443. As used herein—
(a) “Geographical mile” means a distance of 1852 meters (6076.10333 . . . U. S. Survey Feet or approximately 6076.11549 International Feet) ;
(b) “Marine league” means a distance of three geographical miles;
(c) Plane coordinates refer to the Texas Coordinate Systems, South Zone or South Central Zone, as indicated.
(d) Latitudes and longitudes refer to the North American 1927 Datum.
(e) All distances referred to herein are expressed at grid scale, Texas Plane Coordinate Systems.
4. The Court retains jurisdiction to entertain such further proceedings, enter such orders, and issue such writs as may from time to time be deemed necessary or advisable to give proper force and effect to this decree, or to the decree of December 12, 1960, herein, or to effectuate the rights of the parties in the premises.
The Chief Justice and Mb. Justice Marshall took no part in the consideration or formulation of this Supplemental Decree.